Exhibit 10.2

 

AMENDED AND RESTATED RESTRICTED STOCK AGREEMENT

 

This Amended and Restated Restricted Stock Agreement (the “Amended Agreement”)
is made as of the 30th  day of September, 2008, between Medarex, Inc., a New
Jersey corporation (the “Company”), and Howard H. Pien (the “Grantee”).  In
consideration of the agreements set forth below, the Company and the Grantee
agree as follows:

 

1.             Amendment and Restatement.  Effective as of the date hereof, this
Amended Agreement amends and restates in its entirety the Restricted Stock
Agreement (the “Original Agreement”) dated June 29, 2007 (the “Original Grant
Date”) between the Company and Grantee.

 

2.             Grant.  The following restricted stock awards (collectively, the
“Award”) of shares of the Company’s common stock, $.01 par value per share
(“Common Stock”), were granted by the Company to the Grantee on the Original
Grant Date subject to (i) the terms and conditions hereof, (ii) the provisions
of the Medarex, Inc. 2005 Equity Incentive Plan, as amended (the “Plan”), a copy
of which is attached hereto as Exhibit A and the terms of which are incorporated
by reference herein, (iii) the terms and conditions of the Grantee’s employment
agreement with the Company dated May 16, 2007 (the “Employment Agreement”), and
(iv) the receipt by the Company of a stock power endorsed in blank by the
Grantee, in the form attached hereto as Exhibit B:

 

(a)                                  50,000 shares (the “Inducement Shares”);

(b)                                 175,000 shares (the “Initial Award Shares”);
and

(c)                                  25,000 shares (the “Performance Shares”).

 

The Inducement Shares, the Initial Award Shares and the Performance Shares shall
be referred to collectively herein as the “Award Shares.”  The term “Change in
Control” as used herein shall have the meaning set forth in the Employment
Agreement and not in the Plan.  All capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Plan.  In the event
of any conflict between the provisions of this Amended Agreement, the Original
Agreement, the Employment Agreement and those of the Plan, the provisions of the
Plan shall control.

 

3.             Transfer Restrictions.  None of the Award Shares shall be sold,
assigned, pledged or otherwise transferred, voluntarily or involuntarily, by the
Grantee, except in accordance with the terms of this Amended Agreement and the
Plan.

 

4.             Release of Restrictions.

 

(a)      The restrictions set forth in Section 3 above shall lapse as follows,
provided that the Grantee remains employed by the Company from June 14, 2007
(the “Start Date”) through the applicable date:

 

1

--------------------------------------------------------------------------------


 

(i)                                   With respect to the Inducement Shares,
restrictions on 25,000 Inducement Shares lapsed on June 14, 2008 (in accordance
with the terms and conditions of the Original Agreement), and with respect to
the remaining 25,000 Inducement Shares, restrictions will lapse on June 14,
2009;

 

(ii)                                With respect to the Initial Award Shares, on
June 14, 2009 with respect to 87,500 Initial Award Shares and on June 14, 2010
with respect to the remaining 87,500 Initial Award Shares; and

 

(iii)                             With respect to the Performance Shares, on the
five-year anniversary of the Start Date; provided, however, that if the price of
the Common Stock equals or exceeds $26 per share for the 20 consecutive trading
days immediately preceding the three-year anniversary of the Start Date, then
the restrictions with respect to  the 25,000 Performance Shares shall lapse on
such three-year anniversary of the Start Date and; provided further, however,
that if the price of the Common Stock equals or exceeds $26 per share for the 20
consecutive trading days immediately preceding the four-year anniversary of the
Start Date, then with respect to any Performance Shares for which restrictions
have not yet lapsed, the restrictions shall lapse on such four-year anniversary
of the Start Date.

 

(b)           In the event the Grantee’s employment is terminated by the Company
“Without Cause” or by the Grantee for “Good Reason” (each of such terms as
defined in the Employment Agreement), any restrictions on the Initial Award
Shares that would have lapsed during the eighteen (18) months following the date
the Grantee’s employment is terminated shall immediately lapse.

 

(c)           In the event of a Change in Control, any restrictions on the Award
Shares shall immediately lapse upon the effective date of the Change in Control.

 

(d)           In the event the Grantee’s employment with the Company is
terminated prior to the date the restrictions lapse, as provided in
Section 4(a), due to the Grantee’s retirement, permanent disability, or death,
or in cases of special circumstances, the Committee may, in its sole discretion,
when it finds that a waiver would be in the best interests of the Company, waive
in whole or in part any or all remaining restrictions with respect to the
Grantee’s Award Shares.

 

5.             Forfeiture.  Except as set forth in Section 4 above, in the event
the Grantee’s employment with the Company is terminated for any reason prior to
the date the restrictions lapse as provided in Section 4 above, the Award Shares
for which restrictions have not lapsed shall be forfeited to the Company.

 

2

--------------------------------------------------------------------------------


 

6.             Tender Offer/Merger; Adjustment of Shares.  Notwithstanding
anything contained herein to the contrary:

 

(a)           Award Shares (i) may be tendered in response to a tender offer for
or a request or invitation to tenders of greater than 50% of the outstanding
Common Stock of the Company or (ii) may be surrendered in a merger,
consolidation or share exchange involving the Company; provided, however, that
in each case, in the event such tender offer, request for tender, merger,
consolidation or share exchange does not result in a Change in Control, the
securities or other consideration received in exchange therefore shall
thereafter be subject to the restrictions and conditions set forth herein.

 

(b)           In the event of any change in the outstanding Common Stock
resulting from a subdivision or consolidation of shares, whether through
reorganization, recapitalization, share split, reverse share split, share
distribution or combination of shares or the payment of a share dividend, the
Award Shares shall be treated in the same manner in any such transaction as
other Common Stock.  Any Common Stock or other securities received by the
Grantee with respect to the Award Shares in any such transaction shall be
subject to the restrictions and conditions set forth herein.

 

7.             Rights as Stockholder.  The Grantee shall be entitled to all of
the rights of a stockholder with respect to the Award Shares held in escrow
including the right to vote such shares and to receive dividends and other
distributions payable with respect to such shares since the Original Grant Date,
even if some or all of such Award Shares have not yet vested and been released
from the restrictions set forth in Section 3 above.

 

8.             Escrow of Share Certificates.  Certificates for the Award Shares
shall be issued in the Grantee’s name and shall be held in escrow by the Company
until all restrictions lapse or such shares are forfeited as provided herein;
provided, however, that the terms of such escrow shall make allowance for the
transactions contemplated by Section 6 above.  A certificate or certificates
representing the Award Shares as to which restrictions have lapsed shall be
delivered to the Grantee upon such lapse, provided that any withholding
obligations of the Company are satisfied pursuant to Section 10 below.

 

9.             Government Regulations.  Notwithstanding anything contained
herein to the contrary, the Company’s obligation to issue or deliver
certificates evidencing the Award Shares shall be subject to all applicable
laws, rules and regulations and to such approvals by any governmental agencies
or national securities exchanges as may be required.

 

10.           Withholding Taxes.  The Company shall have the right to require
the Grantee to remit to the Company, or to withhold from other amounts payable
to the Grantee, as compensation or otherwise, an amount sufficient to satisfy
all federal, state and local withholding tax requirements which may arise in
connection with this Award.

 

11.           Tax Consequences.   The acquisition and vesting of the Award
Shares may have adverse tax consequences to the Grantee that may be avoided or
mitigated by filing an election under Section 83(b) of the Code.  Such election
had to be filed within thirty (30) days after the Original Grant Date.  The
Grantee hereby acknowledges that it was his responsibility, and not the

 

3

--------------------------------------------------------------------------------


 

Company’s, to file a timely election under Section 83(b) of the Code, even if
the Grantee requested the Company to make such filing on his behalf.

 

12.           Award not a Service Contract.  This Award is not an employment or
service contract, and nothing in this Award shall be deemed to create in any way
whatsoever any obligation on the Grantee’s part to continue in the employ of or
service to the Company, or on the part of the Company to continue the Grantee’s
employment or service.

 

13.           Governing Law.  This Amended Agreement shall be construed under
the laws of the State of New Jersey, without regard to its conflicts of laws
principles.

 

IN WITNESS WHEREOF, (i) the Company has caused this Award to be granted on the
Original Grant Date, and (ii) the parties have executed this Amended Agreement
on the date first above written.

 

 

Medarex, Inc.

 

 

 

 

 

 

By:

/s/ Christian S. Schade

 

 

Christian S. Schade,

 

 

Senior Vice President and

 

 

Chief Financial Officer

Accepted:

 

/s/ Howard H. Pien

 

Howard H. Pien – Grantee

 

 

4

--------------------------------------------------------------------------------